Appellant was injured while engaged in the business of pruning citrus trees and claimed compensation under Workman's Compensation Law. The Florida Industrial Commission rejected his claim on the ground that he was engaged in "agricultural farm labor" and that such labor was excepted from the provisions of the Workman's Compensation Act. The Circuit Court affirmed and this appeal was prosecuted.
The correctness of the Industrial Commission's ruling is the only question with which we are concerned.
The answer to the question is gleaned from the interpretation of the pertinent provisions, primarily Section 2, of Chapter 17481, Acts of 1935, as amended by Chapter 18413, Acts of 1937, as amended by Chapter 20672, Acts of 1941. On first consideration a majority of the court correctly approved the rule that the answer to this question should be found in the legislative intent as revealed by these acts. On rehearing new and additional factors have been brought to the attention of the court which we did not have advantage of on first consideration and on the basis of these factors, a majority of the court have reached a different conclusion from that first reached.
As first enacted Chapters 17481 and 18413 excepted "agricultural and horticultural farm labor" from its provisions but Chapter 20672 omitted the words "and horticultural" leaving the phrase to read "agricultural farm labor." So *Page 773 
the question is, can pruning citrus trees be comprehended in the phrase "agricultural farm labor"?
The mere fact that the words "and horticultural" were omitted from the 1941 act, with nothing more, does not show intent to bring a large class of workers under the Workmen's Compensation Act which is admitted were not otherwise included. Many courts have construed agricultural labor, farm labor, or words of similar import to embrace work done on the grove or orchard. Especially would such an interpretation be proper in this State where most of the groves are owned and cultivated in connection with the farm and each is a part of the other. It was shown on argument of the petition for rehearing that in eliminating the words "and horticultural" from the 1941 act, there was no purpose to bring grove workers under Workman's Compensation but that a mere matter of redundancy was being avoided.
It is therefore our conclusion on rehearing that in omitting the words "and horticultural" from the 1941 Act, the Legislature merely intended to embrace all such activities under the head of "agricultural labor" so our former judgment is receded from and the judgment appealed from is affirmed.
Affirmed on rehearing.
BUFORD, C. J., BROWN, CHAPMAN and ADAMS, JJ., concur.
THOMAS and SEBRING, JJ., dissent.